Exhibit 17 (Draft) PRUDENT GLOBAL INCOME FUND A portfolio of Prudent Bear Funds, Inc. PROXY FOR THE MEETING OF SHAREHOLDERS TO BE HELD ON DECEMBER 3, 2008 KNOW ALL PERSONS BY THESE PRESENTS that the undersigned shareholders of the Prudent Global Income Fund (the "Fund"), a portfolio of Prudent Bear Funds, Inc. (the "Corporation"), hereby appoint David W. Tice and Gregg Jahnke or any one of them, true and lawful attorneys, with the power of substitution of each, to vote all shares of the Fund which the undersigned is entitled to vote at the Special Meeting of
